department of the treasury internal_revenue_service washington d c tax exempt and overnment entities oct uil no 408a ce tv ep’ rath legend taxpayer a taxpayer b custodian m amount a amount b year year ira x ira y dear this is in response to your letter dated supplemented by correspondence dated submitted on your behalf by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administrative regulations the regulations such relief is requested regarding the recharacterization of amounts rolled over to a roth individual_retirement_arrangement ira for taxable years in which taxpayer a was ineligible to contribute to a roth_ira the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a and taxpayer b hereinafter referred to as the taxpayers are married the taxpayers filed form_1040 u s individual_income_tax_return jointly for tax_year sec_1 and taxpayer a owned ira x a traditional_ira described in sec_408 of the internal_revenue_code the code and maintained by custodian m in december of year custodian m at taxpayer a’s request transferred amount a from ira x to ira y a roth_ira described in sec_408a of the code as a roth_ira_conversion in december of year at taxpayer a’s request custodian m converted amount b the remaining balance in ira x to ira y the taxpayers reported amounts a and b as taxable_income on their form sec_1040 for tax_year sec_1 and respectively the taxpayers prepared their own form sec_1040 using a tax preparation software form_1040 taxpayer a program for tax_year sec_1 and while preparing the represents that he discovered that the tax preparation software calculated an excise_tax on form_5329 additional taxes on qualified_plans upon review of the form sec_1040 for tax_year sec_1 and taxpayer a discovered that an excise_tax was also calculated in connection with the preparation of the tax returns after discovering the excise_tax calculations taxpayer a consulted with an accountant to determine the reason for the calculation of the excise_tax taxpayer a was advised by the accountant that he was ineligible to make the conversions because his modified_adjusted_gross_income magi exceeded dollar_figure in year sec_1 and and of his ability to seek relief as described in sec_301_9100-3 of the regulations the taxpayers represent further that at the time of the conversions they were unaware of the requirement that their magi be below dollar_figure for the year of each conversion the taxpayers have not filed their federal tax_return for tax_year and have applied for an automatic six-month extension of time to file until october eek taxpayer a's request for relief under sec_301 of the regulations was filed with the internal_revenue_service the service prior to the service discovering that taxpayer a was not eligible to convert amounts a and b to ira y and prior to the service discovering that taxpayer a had not timely elected to recharacterize amounts a and b back to a traditional_ira the statute_of_limitations with respect to the taxpayers’ federal_income_tax return for year sec_1 and remains open based on the foregoing facts and representations the taxpayers request a ruling that pursuant to sec_301_9100-1 and sec_301_9100-3 the taxpayers be granted a period not to exceed six months from the date of any ruling letter issued to recharacterize amounts converted in year and year including earnings related to the recharacterized amounts back to a traditional_ira by way of a trustee-to-trustee transfer with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the income_tax t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a of the code and sec_1_408a-5 of the i t regulations this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_408a of the code and sec_1_408a-4 q a-2 of the income_tax i t regulations provide in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that a married individual must file a joint_return in order to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for the taxable_year is the modified_adjusted_gross_income derived from the joint_return using the couple's combined income sec_408a provides that a conversion of a traditional_ira to a roth_ira is treated as a rollover from the traditional_ira to the roth_ira sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case the taxpayers timely filed their joint form sec_1040 for tax_year sec_1 and when they filed their form sec_1040 the taxpayers were not aware that taxpayer a was ineligible to make conversions from his traditional_ira x to roth_ira y because they were unaware of the requirement that their magi income must be below dollar_figure for the year of each conversion the taxpayers did not become aware that taxpayer a's aforementioned conversions did not comply with the requirements of sec_408a of the code and interpreting regulations until they were preparing their form_1040 for tax_year that point the time period prescribed by sec_408a of the code had expired therefore it is necessary to determine if the taxpayers are eligible for relief under sec_301_9100-3 of the regulations at the taxpayers filed this request for relief under sec_301 of the regulations shortly after discovering that taxpayer a was ineligible to convert his traditional_ira x to roth_ira x because their magi exceeded the permissible limits thus with respect to the taxpayer's request for relief we believe that based on the information and the representations submitted by the taxpayers the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and the taxpayers acted reasonably and in good_faith with respect to requesting an extension of time in order to recharacterize roth_ira y as a traditional_ira specifically we conclude beet that the taxpayers have met the requirements of clauses i and iii of sec_301_9100-3 of the regulations additionally because the statute_of_limitations is still open under sec_301 c ii of the regulations granting relief will not prejudice the interests of the government accordingly the taxpayers are granted an extension of time not to exceed days as measured from the date of this letter_ruling to recharacterize amounts a and b held in roth_ira y plus earnings attributable thereto as a traditional_ira __ no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office if you wish to inquire about this ruling please contact d no at or fax please address all correspondence to se t ep ra t4 sincerely yours donzell h littlejohn manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
